                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:20-CR-00046-KDB-DSC

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

JONATHAN COREY DANIEL,
TIFFANY CHRISTMAS HIRANI,
BRIAN DUANE MARTZ,
THOMAS DEWAYNE SIMMONS JR,
RUTH MARIE DUGGAR,
MICHAEL JAMES NOTHEISEN,
LOWELL THOMAS MESSER JR,
SAMANTHA JEAN TAYLOR, and
JASON KEITH REICHARD,

                 Defendant,




         THIS MATTER IS BEFORE THE COURT on its own motion and the motion of

Defendant Jonathan Corey Daniel (Doc. No. 146) to continue this matter from the October 19,

2020 trial term. Pursuant to 18 U.S.C. § 3161(h)(7)(A), and for the reasons stated in the Motion,

the Court finds the ends of justice served by continuance outweigh the interest of the public and

Defendant to a speedy trial.

         The Court further finds that the other Defendants’ cases are “joined for trial with a co-

defendant as to whom the time for trial has not run and no motion for severance has been granted,”

18 U.S.C. § 3161(h)(6), and that failure to continue this matter would result in a miscarriage of

justice. 18 U.S.C. § 3161(h)(7)(B)(i). The Court further finds that the ends of justice served by




      Case 5:20-cr-00046-KDB-DSC Document 148 Filed 09/29/20 Page 1 of 2
taking such action outweigh the best interest of the public and Defendants to a speedy trial.

       IT IS THEREFORE ORDERED that trial of this matter be scheduled for the next term

of court. The Clerk is directed to certify copies of this Order to Defendants, Counsel for

Defendants, the United States Attorney, the United States Marshals Service, and the United States

Probation Office.

       SO ORDERED.


                                 Signed: September 29, 2020




      Case 5:20-cr-00046-KDB-DSC Document 148 Filed 09/29/20 Page 2 of 2
